UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  27 June 2016 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Additional Listing Application has been made for a total of 1,000,000 Ordinary Shares of €0.32 each ("the Shares") to be admitted to (a) the Official Lists of the U.K. Listing Authority and the Irish Stock Exchange and (b)to the London Stock Exchange's market for listed securities and the Main Securities Market of the Irish Stock Exchange. Admission is expected to be granted on 29th June 2016. The Shares are being reserved under a block listing and will be issued pursuant to the CRH plc 2010 Savings-Related Share Option Scheme. On issue the Shares will rank pari passu with the existing Ordinary Shares. 27th June 2016 Contact Neil Colgan Company Secretary Tel: + SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date27 June 2016 By:/s/Neil Colgan N.Colgan CompanySecretary
